DAUKSCH, Judge.
This is an appeal from an order granting a motion in limine prohibiting appellant from offering at trial certain items in evidence because they allegedly constitute inadmissible hearsay evidence. Because the judge did not give us his reasoning and because we cannot predict, as he did, whether an exception to the hearsay rule could apply, we must quash the order. This case should go to trial and the state should be afforded the opportunity to prove its ease. If the state offers hearsay evidence and cannot demonstrate an exception to the rule to allow its admission into evidence, then so be it; the trial should not be conducted pretrial by motion hearings.
ORDER QUASHED, REMANDED.
HARRIS and ANTOON, JJ., concur.